IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-31281
                          Summary Calendar



MATT DOWNEY,

                                         Petitioner-Appellant,


versus

RICHARD L. STALDER, Secretary, Department
of Public Safety and Corrections; BURL CAIN,
Acting Warden; RICHARD P. IEYOUB, Attorney General,

                                         Respondents-Appellees.


                         - - - - - - - - - -
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                        USDC No. 95-CV-2663-L
                         - - - - - - - - - -
                             May 17, 1996

Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     The district court did not err by denying habeas corpus

relief to appellant Matt Downey, based on the state trial court's

resentencing him for armed robbery in conformity with the

statutory requirement of no probation, parole, or suspension of

sentence.   Neither did the district court err by holding that

whether the trial court violated state law in resentencing Downey

is not relevant to determining if he is entitled to federal

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-31281
                                - 2 -

habeas relief.    We affirm substantially for the reason stated by

the district court.    Downey v. Stalder, No. 95-CV-2663 (E.D. La.

Nov. 22, 1995).

     AFFIRMED.